HOFFMAN, Judge,
concurring.
I concur solely on the basis that the trial judge, from the evidence presented, found that the plaintiff's claim fell within the Worker's Compensation Act. The facts most favorable to the ruling are: that Alexsandra Gonzalez was an employee of Inland Steel; that she attended a meeting at work which she was required to attend just prior to picking up her husband who was also employed by Inland Steel; that an accident happened on Inland Steel's property as they were leaving the premises; and that the driver of the vehicle which struck the Gonzalez' car was also employed by Inland Steel.